DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 02 September 2021 has been received and considered.
Claims 1-4, 6-9, 15-17, and 19 are pending.
This Action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The objection to claim 16 is withdrawn based on Applicant’s remarks (see Response page 5).

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 is withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140173274) in view of Camenisch (US 20070244833).
As per claims 1, 9, 15, 17, and 19, Chen et al. discloses a medium program, target device, system and method for obtaining a credential for attesting to a predetermined property of a target device according to an anonymous attestation cryptographic protocol; the method comprising: requesting authentication of the target device by an issuer in dependence on secret information held by the target device (see paragraph [0020] the issuer providing a challenge to the target device); 
receiving, at an intermediary device, the credential provided by the issuer when the authentication is successful, wherein the intermediary device is a separate consumer electronics device to the target device (see paragraphs [0020]-[0021] and [0013] where the target device sends the credential to the verifier which is a separate computing device); and 
validating the credential at the intermediary device according to the anonymous attestation cryptographic protocol (see paragraph [0022]), where the credential or information derived from the credential is used by the target device to generate an attestation message transmitted to a verifier to attest to the verifier that said target device has said predetermined property (see paragraphs [0020]-[0021]).
Chen et al. discloses the verifier and the intermediary device being the same entity, but fails to explicitly disclose validating the credential provided by the issuer at the intermediary device according to the anonymous attestation cryptographic protocols wherein responsive to a positive validation of the 
However, Camenisch teaches a system with an issuer (see paragraph [0039] the issuer 10), an intermediary (see paragraph [0039] the privacy certification authority computer 30), a target device (see paragraph [0039] the user device 20), and a verifier (see paragraph [0040] the verification computer 40) where the intermediary device can be separate from (see Fig. 1) or as a single device together with the verifier (see Fig. 2) and further discloses that the intermediary device validating a credential provided by the issuer (see paragraphs [0022]-[0024] and [0039] where the privacy certification authority computer validates the DAA1 received from the user device where the DAA1 is based on an AV provided by the issuer), and in response to the validation the user device generates a second value (DAA2) which is transmitted to the verifier (see paragraphs [0024]-[0032] and [0039]-[0040]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the structure and message flow of Camenisch in the Chen et al. system.
Motivation to do so would have been to provide a trusted third party (TTP), is used to perform the frequency check on the verifiers behalf and, if the check is successful, issues attestation values, e.g., as a token, to the user device and TPM that the user device with the TPM can then use to generate attestation-signature values to provide to the verifier and thereby convince the verifier that it has obtained such attestation values from the TPP (see Camenisch paragraph [0009]).
As per claim 6, the modified Chen et al. and Camenisch system discloses the intermediary device has greater processing resource than the target device (see Chen et al. paragraphs [0013]-[0014] where a server has more computing power than a personal device).
As per claim 7, the modified Chen et al. and Camenisch system discloses the validation of the credential at the intermediary device comprises at least one elliptic curve pairing computation or comparison (see Chen et al. paragraphs [0047]-[0048] and paragraphs [0024]-[0035]).
As per claim 8, the modified Chen et al. and Camenisch system discloses the anonymous attestation cryptographic protocol comprises a Direct Anonymous Attestation protocol (see Chen et al. paragraphs [0020]-[0022]).
.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Chen et al. and Camenisch system as applied to claim 1 above, in view of Chen (US 20120278628).
As per claims 2-4, the modified Chen et al. and Camenisch system fails to explicitly disclose storing a credential attesting to properties of a plurality of different target devices from a plurality of issuers at the intermediary device when the credential is validated.
However, Chen teaches storing a credential attesting to properties of a plurality of different target devices from a plurality of issuers at an intermediary device when the credential is validated (see paragraphs [0029]-[0033] where the CSS stores different credentials for the target device).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the intermediary device of the modified Chen et al. and Camenisch system to store credentials.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to offload the memory resources from the target device to the intermediary device which also allows for flexibility in the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 15-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references are directed to anonymous attestation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419